Citation Nr: 0521624	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-04 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the need for regular aid and attendance of another person or 
at the housebound rate.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

In August 2003, the veteran submitted a July 2003 private 
medical certificate indicating that he was treated for peptic 
ulcer disease during a hospitalization in June 2003 and 
waiving RO consideration.  The certificate did not contain 
much information about the veteran's condition, and the Board 
was concerned that there might have been a worsening of the 
veteran's condition, warranting SMC benefits, as a 
consequence of complications of the ulcer disease, since it 
had resulted in hospitalization.  In August 2003, the Board 
remanded the case to obtain the specific records of treatment 
during that hospitalization.  Such records were received in 
May 2005 and the RO has not issued a supplemental statement 
of the case.  However, the Board finds that RO consideration 
of these records has been waived and that the veteran wants a 
decision without further process.  These specific records are 
from the same June 2003 hospitalization the July 2003 
certificate pertained to.  Additionally, the veteran 
submitted a copy of the same August 2003 waiver when he 
submitted private medical records in January 2004, and he 
requested favorable action and prompt response in April 2004.  
Then, in May 2005, his March 2005 waiver of the 60-day 
waiting period following the issuance of the March 2005 
supplemental statement of the case was received.  

The Board next notes that the Board had requested an aid and 
attendance examination in its August 2003 remand.  The Board 
finds that the specific June 2003 private hospital reports 
which were received in May 2005 are adequate for rating 
purposes, and the Board accepts them for rating the claim 
without further examination.




FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
ischemic heart disease as a residual of beriberi (60 
percent); residuals of shell fragment wound, lower back, with 
a healed scar, metallic foreign body and injury to muscle 
group XXX, dorsal region (20 percent); residuals of shell 
fragment wound to the right (major) arm with healed scar (10 
percent); and helminthiasis with secondary anemia and peptic 
ulcer disease (10 percent); the combined rating is 70 percent 
and individual unemployability has been granted.

2.  The veteran's service-connected disabilities do not 
prevent him from performing activities of daily living 
without regular personal assistance from others, nor do they 
render him unable to protect himself from the hazards or 
dangers incident to his daily environment, or confine him to 
his home, and he is not bedridden.


CONCLUSION OF LAW

SMC based on the need for regular aid and attendance or on 
housebound status is not warranted. 38 U.S.C.A. §§ 
1114(l)(s), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
September 2001, November 2003, February 2004, and February 
2005 letters from the RO to the claimant.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that he should submit 
pertinent evidence in his possession.  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  Adequate VCAA 
notice preceded the adjudication.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  A VA examination was conducted in September 2001 
and private medical records have been obtained.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Analysis

The veteran has appealed the denial of SMC based upon the 
need for regular aid and attendance of another person or at 
the housebound rate after claiming entitlement to both and 
indicating that aid and attendance benefits are warranted 
based on a combination of service-connected and 
non-service-connected disabilities.  

Service connection has been in effect for ischemic heart 
disease and helminthiasis with secondary anemia and peptic 
ulcer disease since 1999.  Service connection has been in 
effect for residuals of shell fragment wound, lower back, 
with a healed scar, metallic foreign body and injury to 
muscle group XX, dorsal region, and for residuals of shell 
fragment wound to the right (major) arm with healed scar 
since 1963.  The ratings are currently 60 percent for the 
heart disease, 20 percent for the lower back shell fragment 
wound disability, and 10 percent for the right arm shell 
fragment wound and helminthiasis, secondary anemia, and ulcer 
disability.  The combined schedular rating is 70 percent and 
individual unemployability has been granted effective from 
1999.

Under 38 U.S.C.A. § 1114(l), SMC is payable if the veteran, 
as the result of service-connected disability, is in need of 
regular aid and attendance.  The basic criteria for 
determining the need for regular aid and attendance pursuant 
to the provisions of 38 C.F.R. § 3.352(a), are as follows: an 
inability of the claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
or adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, laces at the 
back, etc.); an inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to tend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment.  "Bedridden" will be a proper basis for this 
determination.

"Bedridden" is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice. It is not required 
that all the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole. It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there is constant need. 
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based upon the 
actual requirements of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).

The Board has reviewed the evidence of record.  The evidence 
including particularly the September 2001 VA examination 
report shows that the service-connected disabilities do not 
render the veteran in need of regular aid and attendance of 
another person.  They show that he is still able to do 
self-toileting and bathe, dress, and feed himself without 
assistance, and that he can ambulate without support.  The 
September 2001 VA examination states that did not have bowel 
or bladder incontinence and that he is not bedridden.

Even though a cane was recommended and he looked weak, was 
easily fatigable, had an antalgic gait, and experienced some 
dizziness, it reports that he was able to walk around the 
house.  He was also able to walk around 50 meters without 
assistance and was still able to visit his neighbors alone, 
even though he had tenderness and limitation of motion in his 
lumbosacral spine and his heart and ulcer diseases.  
Additionally, he was fairly nourished and he had no 
functional restrictions with his upper extremities.

After his hospitalization in June 2003 for bleeding peptic 
ulcer disease, before which he had experienced body weakness, 
dizziness, several episodes of melena, and loss of appetite, 
he was improved, and there is no evidence of deterioration in 
his condition since then.

There is no evidence that he is permanently bedridden and 
given the evidence, the Board concludes that he is not.  
Furthermore, the medical evidence shows that he is not in 
need of regular aid and attendance.  He indicated in August 
2001 that he needs the benefits due to a combination of 
service-connected and non-service-connected disabilities and 
he did not explain how even the combination of 
service-connected and non-service-connected disabilities 
prevent him from protecting himself from the hazards of his 
daily environment.  Objective probative evidence from both 
him and a health care provider shows that he is able to 
perform activities of daily living.  He is able to dress and 
groom himself and attend to the needs of nature.  He has 
submitted no evidence since he filed his claim, which shows 
that he needs aid and attendance due to service-connected 
disabilities.  We conclude that aid and attendance benefits 
are not warranted.  

SMC under 38 U.S.C.A. § 1114(s) (at the housebound rate) is 
payable when the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of a 
service-connected disability to his or her dwelling and the 
immediate premise or, if institutionalized, to the ward or 
clinic areas and it is reasonably certain that the disability 
or disabilities and resulting confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.350(i).

Here, the veteran does not have a single service connected 
disability rated 100 percent, and the ratings for the 
individual disabilities are not being contested.  
Furthermore, based on the evidence, we conclude that he is 
not housebound in fact.  He has not submitted any evidence of 
being housebound other than his bare claim for housebound 
benefits.  Additionally, he was walking not just around his 
house in September 2001.  He also indicated that he could 
walk 50 meters without assistance and could visit his 
neighbors alone.  Furthermore, he has submitted no evidence 
since he filed his claim, to show that his service-connected 
disabilities render him housebound.  We conclude that 
housebound rate benefits are not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

SMC based on a need for regular aid and attendance or on 
housebound status is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


